Citation Nr: 1207719	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  92-03 990A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right knee disability.  
 
2.  Entitlement to service connection for a left wrist disability.  
 
REPRESENTATION

 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
  
INTRODUCTION
 
The Veteran had active service from February 1975 to February 1978.  He also performed verified service in the National Guard from December 1995 to November 1998, as well as an additional 10 years, 4 months, and 28 days of service with that organization.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1991 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
 
In April 1992, a local hearing was held.  In July 2003, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Reno, Nevada.  In March 2004, the Board remanded this case for additional development.  It was returned to the Board in December 2011.
 
At the time of the March 2004 remand VA recognized a private attorney as the Veteran's representative.  In April 2010, the Veteran submitted a statement indicating that he no longer had a representative and that he was in the process of obtaining one.  This statement is considered a revocation of the previously recognized power of attorney.  See 38 C.F.R. § 14.631(f)(1) (2011).  A report of contact dated in October 2011 indicates that the Veteran did not have a representative and was seeking an attorney to represent him.  On October 26, 2011, the RO sent the Veteran a letter advising that it did not have a record of a service organization or private attorney who was assisting him with his claim.  The Veteran was provided information regarding veterans service organizations as well as the appropriate forms to appoint a new representative or attorney.  To date, the Veteran has not submitted a VA Form 21-22 or VA Form 21-22a.  Hence, the Board cannot recognize any representative at this time.  
 
In November 2011, the Veteran failed to report for a scheduled travel board hearing.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that a preexisting right knee disability was permanently worsened during active military service; and right knee arthritis was not manifested to a compensable degree within one year following discharge from the Veteran's initial period of active service.  
 
2.  The preponderance of the evidence is against finding that the Veteran currently has a left wrist disability that is related to active military service; and left wrist arthritis was not manifested to a compensable degree within one year following discharge from the Veteran's initial period of active service.  
 
 
CONCLUSIONS OF LAW
 
1.  A right knee disability was not aggravated during active service, nor may right knee arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).
 
2.  A left wrist disability was not incurred during active service, nor may left wrist arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in July 2004, June 2006, and August 2008, VA has advised the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran has also been provided notice of how disability ratings and effective dates are determined.  The appeal was most recently readjudicated in the October 2011 supplemental statement of the case.  
 
VA has  satisfied its duty to assist.  In this regard, the Board notes that the Veteran's original claims file was apparently lost.  The RO attempted to rebuild the file, but some records, to include service treatment records, remain missing.  The Board is mindful that in cases where service records are unavailable, there is a heightened duty to assist the veteran in developing the evidence to support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  
 
Following the March 2004 remand, the RO made extensive efforts to obtain additional relevant evidence, to include service treatment in-patient clinical, National Guard, VA medical, private medical and Social Security Administration records.  Additional available records were obtained and the file contains various memorandums regarding unavailable records.  The Veteran has been advised which records VA was unable to locate.  On review, the RO has substantially complied with the previous remand and the Board finds that further efforts to obtain records would be futile.  
 
The Veteran underwent a VA examination in August 2011.  The examiner reviewed the claims file but noted that he could not resolve the right knee and left wrist issues without resort to mere speculation.  The rationale was that he did not have the relevant service treatment records from 1977 to 1978.  
 
In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) provided guidance on the proper use and reliance on reports which conclude an opinion is not possible without resort to speculation.  The Court noted that an examiner's conclusion that an etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion but before the Board can rely on an examiner's conclusion that an opinion addressing the etiology of a disorder would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review.  Id. at 390.  The Court further acknowledged, however, that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  Id.  The Court further stated that "it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the 'procurable and assembled' information prevents the rendering of such an opinion."  Id.  
 
In the current case, the examiner explained the basis for his opinion.  He determined that he could not provide the requested opinion without resort to speculation as a result of the missing service records.  The Board acknowledges that notwithstanding the missing records, the examiner could rely on credible reported history in rendering an opinion.  As discussed below, the Board does not find the Veteran's reports regarding the in-service injury and continuing symptoms credible.  As such, the Board finds no basis for requesting an additional examination or opinion.  
 
On review, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the Board finds no error or issue that precludes it from addressing the merits of this appeal.  See 38 C.F.R. § 3.159.
 
Analysis
 
The Veteran contends that he is entitled to service connection for right knee and left wrist disabilities.  In various statements and testimony, he reported that he was running in formation in 1977 or 1978 and fell, injuring his right knee and left wrist.  He reported that his right knee was swollen and fluid was aspirated on several occasions during service.  He also reported receiving cortisone shots.  
 
As noted, the Veteran had both active duty service and National Guard service.  The Veteran contends that current disability is related to the alleged injury during his initial period of active duty.  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
 
In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
 
The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).
 
Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Right knee disability
 
As discussed, complete service records pertaining to the Veteran's initial period of active service are missing.  The Board notes, however, that these records were available and reviewed at the time of the October 1991 rating decision.  That rating decision states that:
 
Service medical records show at enlistment examination in February 1975, the veteran reported a history of right knee injury and a lateral meniscectomy 5 years prior.  Orthopedic consultation at enlistment found no residual disability and he was found fit for military duty.  There is no evidence of re-injury or aggravation of the pre-service condition during active military service.  
 
The rating decision further noted that post service medical records showed that the Veteran was involved in a motor vehicle accident in April 1979 and sustained an abrasion of the right tibia.  Current hospital reports did not relate to the claimed condition.  
 
In an October 1977 report of medical history the Veteran responded "yes" to the question of whether he ever had or has a "trick" or locked knee.  The examiner noted that the Veteran had a right lateral meniscectomy in 1973.  
 
On examination for National Guard enlistment in July 1986, the Veteran reported that his health was excellent and that at age 14, he had cartilage removed from the right knee.  He denied having a "trick" or locked knee.  On examination, the lower extremities were reported as normal, except for a right knee scar.  In June 1988, the Veteran was seen for a right thigh muscle strain.
 
VA records show that in September 1991, the Veteran complained of right leg pain secondary to an injury while in the Army, for which he apparently received intraarticular steroids.  
 
VA record dated in January 1996 notes a diagnosis of loose body right knee. 
 
A May 1996 statement from the Veteran's mother indicates that he had surgery which the doctors said was 100 percent successful and he was fit for military duty.  After two years in the service, he started to complain about knee problems and began talking about an early medical discharge.  She reported noticing a swollen right knee and he complained of pain and pressure.  She indicated that she was a nurse so she advised him to see a physician and to this day, he took Motrin and other prescribed medications for this injury which resulted from service.  
 
A May 1996 statement from the Veteran's brother indicates that the appellant had right knee pain after coming home from the service.  
 
VA record dated in December 1996 documents a chronic history of right knee pathology and indicates that he sustained an injury while on the job.  This, however, appears to have been a low back injury.  
 
A May 1998 VA record indicates that the Veteran was seen with complaints of a two week history of right knee pain. During an orthopedic consultation the Veteran reported undergoing right knee surgery at age 14 and then a second surgery in 1977 at age 19.  The impression was degenerative joint disease.  
 
A June 2003 VA record includes a diagnosis of right knee arthritis, and notes that the injury occurred in the Armed Forces in 1997, but the claim had been denied.  X-rays dated in June 2003 note a clinical history of injury in 1994.  The impressions were tricompartment degenerative joint disease with a large intraarticular loose body; and) cannot exclude joint effusion. 

A July 2003 right knee MRI record notes a clinical history of injury of the right knee in 1997 with no improvement with intermittent flare-ups.  The impressions were advanced degenerative change in the lateral compartment with chondromalacia, maceration of the anterior horn and body of the lateral meniscus, a chronic sprain of the fibular collateral ligament and iliotibial band with high grade partial tear in the proximal tendon of popliteus, a two centimeter well-ossified loose body in the posterior aspect of knee joint; and degenerative cysts in the medial tibia anteriorly and posteriorly.  Grade 1 chronic medial collateral ligament sprain.  
 
Private records dated in February 2004 show that the Veteran suffered an on-the-job injury in January 2004.  He squatting to pick something up and striking his left knee on a cart, stumbling forward and striking his right knee.  The examiner noted knee surgery at age 14 and problems with both knees since a December 2003 orthopedic evaluation.  The assessment was bilateral knee pain, not reasonably related to the January 2004 injury.  
 
Private records show that the Veteran was seen in the emergency department in December 2004 with complaints of bilateral knee pain, left greater than right.  He reported hitting them on the edge of a cart at work.  Objectively, there was no swelling, deformity, or effusion.  There was minimal tenderness.  
 
In April 2009, the Veteran was seen at VA with complaints of right knee pain.  He reported that he tripped during a five mile run during service.  He reported a previous injury at the right knee before he entered service and indicated that he filed for aggravation but that his records could not be found.  The assessment was right knee degenerative arthritis. 
 
At an August 2011 VA examination the Veteran reported falling while running during service.  He reported that he landed on his right knee and was placed on a profile and given a knee immobilizer.  He stated that he underwent right lateral meniscal surgery five years prior to service for a sports injury.  He denied any further surgery to the knee.  Following examination, diagnosis was right knee degeneration.  A surgical scar was noted on the right lateral knee inferior patella.  The examiner stated that he reviewed the service records, but there was an absence of medical information confirming that the Veteran had served and convalesced at Madigan Army Medical Center from 1977 to 1978, or that he had undergone a knee aspiration.  The examiner noted that it was known during induction that the appellant had undergone right knee surgery prior to joining the service and thus, he could not resolve the right knee issue without resort to mere speculation.  The rationale provided was that he did not have the service treatment records for 1977 to 1978.
 
Initially, the Board acknowledges the Veteran's contentions that he did not have any problems with his right knee during service until the alleged injury.  The Veteran, however, does not deny the fact that at enlistment he had a history of a right knee injury prior to active service for which he underwent surgery.  Thus, a right knee disability was noted at enlistment and the Board finds that residuals of a right knee disability preexisted service.  See 38 C.F.R. § 3.304(b).
 
While evidence of record clearly shows current right knee disability, to include degenerative joint disease, there is no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from his initial period of active service.  
 
The Board acknowledges that the Veteran is competent to report that he fell during service, received treatment, and experienced knee pain that continues to date.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, however, the preponderance of the evidence is against the Veteran's contentions.  In making this determination, the Board finds the information contained in the 1991 rating decision highly probative.  That is, while complete service records are no longer available, the contents of the 1991 rating decision are presumed factually correct under the presumption of regularity, United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (government officials are presumed to "have properly discharged their official duties.")  That rating decision clearly documented a finding that the service medical records were then reviewed and they showed no evidence of an inservice right knee re-injury or aggravation.  This fact weighs heavily against finding that there was any increase in right knee disability during active service.  

The evidence of record also weighs against the Veteran's reports of continuity.  For example, on report of medical history completed at enlistment for the National Guard in 1986, the Veteran denied current knee problems and it appears that he was able to continue in the National Guard for many years.  The Board has considered the Veteran's contentions that he had to leave the National Guard due to physical disability, but his Report of Separation shows that he was discharged under honorable conditions as an unsatisfactory participant.  The record also shows inconsistent statements regarding dates of injuries and whether he underwent more than one surgical procedure.  
 
The Board has considered the lay statements of record but they do not outweigh the evidence discussed above.  The Board acknowledges that the Veteran's mother is apparently a nurse, but to the extent she was attempting to provide a medical nexus opinion on the right knee, her report does not take into consideration the factors mentioned above, it is not supported by sufficient rationale, and hence, it is not considered probative in that regard.  
 
The August 2011 examiner indicated he could not provide an opinion addressing the etiology of the disorder without resort to mere speculation due to the missing records.  As discussed, the Board finds this opinion adequate.  The Board has also considered the Veteran's contentions but notes that as a lay person, he is not competent to provide a medical etiology opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
On review, the preponderance of the evidence is against finding that a preexisting right knee disability was permanently worsened during active military service.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  
 
Left wrist disability
 
Again, the Board acknowledges that complete service treatment records are not available.  The October 1991 rating decision, however, reviewed these records and noted that there was no evidence of a left wrist injury during active military service.  The October 1991 rating decision further noted that post service medical records show that the Veteran was in a motor vehicle accident in April 1979 and sustained a left wrist sprain.  Current hospital records did not relate to the claimed disability.
 
A report of medical history dated in October 1977 does not document any complaints related to the left wrist.  
 
On examination for National Guard enlistment in July 1986, the Veteran's upper extremities were reported as normal on clinical evaluation and problems related to the left wrist were not documented.  
 
A May 1996 statement from the Veteran's brother indicates that the claimant had wrist pain after coming home from service.  
 
An April 2009 VA record shows the Veteran was seen for left wrist arthralgia.  He stated that he tripped during a five mile run in service.  He also reported that he was told he had carpal tunnel syndrome but that he was not formally tested.  The assessment was left wrist arthralgias.  A record dated in June 2009 indicates that the electromyogram study was abnormal showing moderately severe bilateral carpal tunnel syndrome, worse on the left.  
 
On VA examination in August 2011, the Veteran reported falling in 1977 while running and landing on his outstretched left wrist.  He was placed on a profile and given an ACE bandage.  He did not have surgery or physical therapy.  He reported decreased grip strength and more pain in the left wrist.  Following examination the diagnosis was left wrist pain.  Regarding etiology of any diagnosed disorder the examiner stated that he could not resolve the left wrist issue without resort to mere speculation.  The rationale is that he did not have the service treatment records from 1977 to 1978.  

The evidence of record does not show any left wrist arthritis manifested to a compensable degree within one year following discharge from active duty. 
 
The Board acknowledges that the Veteran is competent to report that he fell during service and that he has experienced left wrist pain since.  Charles.  On review, however, the preponderance of the most probative evidence is against the Veteran's contentions.  In making this determination, the Board again finds the information contained in the October 1991 rating decision highly probative.  That is, that document indicates that service treatment records were reviewed and that there was no evidence of a left wrist injury during active service.  

The evidence of record also weighs against the Veteran's complaints of continuity.  In this regard, the upper extremities were reported as normal on clinical evaluation in July 1986 and it does not appear that the Veteran sought treatment for left wrist pain until many years after discharge.  
 
The Board has considered the statement from the Veteran's brother, but it is not sufficient to place the evidence discussed above in equipoise.  
 
The August 2011 examiner indicated he could not provide an etiology opinion without resort to mere speculation due to the missing records.  As noted, the Board considers this opinion adequate under the circumstances of this case.  The Board has considered the Veteran's contentions but notes that as a lay person, he is not competent to provide a medical etiology opinion.  Espiritu.  On review, the record does not contain competent evidence relating any current left wrist disability to active military service.  
 
The preponderance of the evidence is against finding that the Veteran currently has a left wrist disability that is related to active military service or events therein.  The doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  
 
 
ORDER
 
Entitlement to service connection for a right knee disability is denied.
 
Entitlement to service connection for a left wrist disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


